UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
KIM L. TAFOLLA,

                                   Plaintiff,
                                                                                 ORDER
                 - against -
                                                                          CV 17-4897 (JS) (AKT)
COUNTY OF SUFFOLK, EDWARD HEILIG, and
JOSEPH CARROLL,

                                    Defendants.
--------------------------------------------------------------X

A. KATHLEEN TOMLINSON, Magistrate Judge:

         The Court has reviewed the June 28, 2019 letter from Defendants' counsel concerning

her conversation with AUSA Gatz regarding the backup tapes at issue. See DE 52. It appears

that the tapes can be restored by vendor KLDiscovery, but at a significant cost. That cost

encompasses the search of three custodians, 21 backup tapes, and 18 mailboxes at an estimated

cost of $26,430.

        With regard to the cost of production, the general rule is that the responding party bears

all such costs. See Rowe Entm’t, Inc. v. William Morris Agency, Inc., 205 F.R.D. 421, 429

(S.D.N.Y. 2002) (recognizing the “well-established legal principle . . . that the responding party

will pay the expenses of production”); Novick v. AXA Network, LLC, No. 07 CIV. 7767, 2013

WL 5338427, at *3 (S.D.N.Y. Sept. 24, 2013) (“The presumption is that the responding party

must bear the expense of complying with discovery requests, but he may invoke the district

court’s discretion under Rule 26(c) to grant orders protecting him from ‘undue burden or

expense’ in doing so, including orders conditioning discovery on the requesting party’s payment

of the costs of discovery.”) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 358, 98

S. Ct. 2380, 2393, 57 L. Ed. 2d 253 (1978)); Wood v. Capital One Servs., LLC, No. 09-CV-1445,
2011 WL 2154279, at *4 (N.D.N.Y. Apr. 15, 2011) (“Ordinarily the presumption is that the party

whose ESI is being sought during discovery must bear the expense of complying with the

discovery request, just as is the case with regard to any other more traditional discovery.”);

Quinby v. WestLB AG, 245 F.R.D. 94, 101 (S.D.N.Y. 2006) (same); Hallmark v. Cohen &

Slamowitz, LLP, No. 11-CV-842, 2016 WL 1128494, at *3 (W.D.N.Y. Mar. 23, 2016) (“[I]n

federal civil discovery it is presumed that a responding party will bear the expense of

production.”).

       Notwithstanding operation of the general rule, a court may, under limited circumstances,

consider “cost-shifting” of such production expenses to the requesting party. See Wood, 2011

WL 2154279, at *4 (recognizing that “[i]n some cases, however, it is appropriate to shift all or

some costs of producing discovery to the requesting party”). However, such a deviation “should

be considered only when electronic discovery imposes an ‘undue burden or expense’ on the

responding party.” Zubulake v. UBS Warburg LLC, 217 F.R.D. 309, 318 (S.D.N.Y. 2003)

(emphasis in original); see Quinby, 245 F.R.D. at 101; Novick, 2013 WL 5338427, at *4; Wood,

2011 WL 2154279, at *4 (cost-shifting appropriate only where “compliance demands would

impose undue burden or expense on a responding party”). Likewise, “whether production of

documents is unduly burdensome or expensive turns primarily on whether it is kept in an

accessible or inaccessible format (a distinction that corresponds closely to the expense of

production).” Zubulake, 217 F.R.D. at 318 (emphasis in original); see Novick, 2013 WL

5338427, at *4. It follows that “[f]or data that is kept in an accessible format, the usual rules of

discovery apply: the responding party should pay the costs of producing responsive data. A

court should consider cost-shifting only when electronic data is relatively inaccessible, such as in

backup tapes.” Zubulake, 217 F.R.D. at 324 (emphasis in original); Novick, 2013 WL 5338427,



                                                  2
at *4. Generally, “[d]ata that is ‘accessible’ is stored in a readily usable format that ‘does need to

be restored or otherwise manipulated to be usable.’ Conversely, data that is ‘inaccessible’ is not

readily useable and must be restored to an accessible state before the data is usable.” Quinby,

245 F.R.D. at 102 (quoting Zubulake, 217 F.R.D. at 320).

       Here, the Court finds that the data at issue is not readily accessible since it is in a format

that needs to be restored or otherwise manipulated to be usable. Given the particular

circumstances of this case and the status of the data, cost-sharing is appropriate. Therefore, if

plaintiff wishes to pursue the restoration of the tapes set forth in the vendor estimate, the Court

will apportion the costs for doing so. Plaintiff will be responsible for 30% of the cost while

defendants will be responsible for 70%. The Court is not requiring the parties to have the tapes

restored. Rather, the Court is simply apportioning the costs if the parties decide to proceed.

Counsel are directed to confer and to notify the Court by July 16, 2019 how they wish to

proceed.



                                                       SO ORDERED.

Dated: Central Islip, New York
       July 8, 2019
                                                       /s/ A. Kathleen Tomlinson
                                                       A. KATHLEEN TOMLINSON
                                                       United States Magistrate Judge




                                                  3
